Citation Nr: 0621865	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-31 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado



THE ISSUE

Whether the appellant is entitled to benefits under the 
Civilian Health and Medical Program of the Department of 
Veterans Affairs (CHAMPVA).



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from February 1941 to July 
1945  He died in January 1997.  The appellant is the 
veteran's helpless child.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) that denied 
entitlement to the benefit sought.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for a left knee disability (20 percent disabling) 
and residuals of malaria (0 percent disabling).

2.  The veteran died on January [redacted], 1997, from sepsis 
associated with Methotrexate induced leukocytopenia; also 
contributing to death was advanced gastric carcinoma and 
atherosclerotic heart disease.

3.  In January 1998, the veteran's surviving spouse was 
awarded entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.

4.  The appellant was awarded status as a helpless child of 
the veteran in December 2003.

5.  The veteran's death was not due to a service-connected 
disability that was incurred in or aggravated by active 
military, naval, or air service.  




CONCLUSION OF LAW

The eligibility criteria for entitlement to CHAMPVA benefits 
have not been met.  38 U.S.C.A. §§ 101(16), 1151, 1781, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 17.270(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Under 38 U.S.C.A. § 5103A(a)(2), VA is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  For the reasons set forth 
below, there is no assistance that could be offered to the 
appellant to assist her in establishing entitlement to the 
benefit sought (that is, which would show that the veteran 
died of the requisite service-connected disability for the 
award of CHAMPVA benefits).  Therefore, no further steps need 
be taken under the provisions of the VCAA.

II.  Factual background and analysis

A review of the relevant evidence of record shows that, at 
the time of the veteran's death, he was service-connected for 
a left knee disability, evaluated as 20 percent disabling, 
and for the residuals of malaria, evaluated as 0 percent 
disabling.

The veteran entered a VA facility in 1996 for the treatment 
of advanced gastric carcinoma.  On January 2, 1997, it was 
discovered that the VA pharmacy had provided the veteran with 
a solution mixed with Methatrexate instead of Leurovorin.  He 
had been given this incorrect mixture since December 31, 
1996.  As a result, chemotherapy was discontinued as the 
hospital staff watched for a toxic reaction.  The veteran 
died on January [redacted], 1997, due to sepsis associated with 
Methatrexate.

The veteran's surviving spouse filed a claim for dependency 
and indemnity compensation (DIC) in January 1997.  In January 
1998, the RO issued a decision which denied entitlement to 
service connection for the cause of the veteran's death, but 
which granted entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 because the veteran's death had been 
caused by the treatment he had received during VA 
hospitalization.

In a December 2003 rating decision, the RO granted the 
appellant's claim to be recognized as a helpless child of the 
veteran.  It was noted that she had been rendered helpless 
prior to the age of 18 by cerebral palsy, which had existed 
since her birth.

In May 2004, the appellant filed a claim for CHAMPVA 
benefits.  She indicated that she would soon be without 
health insurance and expressed her belief that, as the 
helpless child of the veteran, she was entitled to these 
benefits.

Pursuant to 38 U.S.C.A. § 101(16) (West 2002 & Supp. 2005), 
"service-connected" means, with respect to disability or 
death, that such disability was incurred in or aggravated, or 
that the death resulted from disability incurred in or 
aggravated, in line of duty in the active military, naval, or 
air service.

38 U.S.C.A. § 1151(a) states that compensation under chapter 
11 of title 38, United States Code, and DIC under chapter 13, 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
disability or death were service-connected.  (Emphasis 
added.)  The same limitation existed in prior law as 
applicable to claims filed before October 1, 1997.  See 
38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2005), Historical 
and Statutory Notes.

As pertinent to the present claim, VA is authorized to 
provide medical care under 38 U.S.C.A. § 1781 for:

(1)	the spouse or child of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability,
(2)	the surviving spouse or child of a veteran who (A) 
died as a result of a service-connected disability, 
or (B) at the time of death had a total disability, 
permanent in nature, resulting from a service-
connected disability, and
(3)	the surviving spouse of child of a person who died 
in the active military, naval, or air service in the 
line of duty and not due to such person's own 
misconduct.

In the instant case, the veteran did not die as the result of 
a service-connected disability, nor at the time of his death 
did he have a total disability resulting from a service-
connected disability.  No service-connected disability played 
any role in his cause of death.  Rather, the veteran's 
surviving spouse has been awarded DIC benefits because the 
veteran died as a result of treatment received in a VA 
hospital.  Thus, the surviving spouse's DIC has been awarded 
in the same manner "as if" the cause of the veteran's death 
had been service-connected.  However, such compensation does 
not mean that the disability causing death was service-
connected, as defined by statute.  See 38 U.S.C.A. § 101(16).  
His death was not incurred in or aggravated in the line of 
duty in the active military, naval, or air service, nor was 
it attributable thereto.  In addition, 38 C.F.R. § 17.270(b) 
(2005), one of the regulations that implements 38 U.S.C.A. 
chapter 17, clearly states that, for the purposes of the 
applicable regulations, the definition of "service-connected 
condition/disability" must be that set forth at 38 U.S.C.A. 
§ 101(16).  Clearly, therefore, the veteran did not die as a 
result of a service-connected disability, nor at the time of 
his death did he have a total disability resulting from a 
service-connected disability.  

The Board further notes that the distinction in this case 
between "service connected" and "as if service connected" 
is critical when ascertaining whether benefits, such as 
CHAMPVA benefits, which are ancillary to an award of 
disability or death compensation can be granted.  The courts, 
and in particular the U.S. Court of Appeals for the Federal 
Circuit, and the VA General Counsel have considered this 
matter and have rendered opinions. See Kilpatrick v. 
Principi, 327 F.3d 1375 (Fed. Cir. 2003), Alleman v. 
Principi, 349 F.3d 1368 (Fed. Cir. 2003); see also VAOPGCPREC 
3-2004.  In brief, it has been determined that ancillary 
benefits requiring "service connected" disability can be 
awarded based upon benefits granted under 38 U.S.C.A. § 1151 
only when it was the expressed intent of Congress to include 
that particular ancillary benefit under section 1151 
benefits.  38 U.S.C.A. § 1151 provides for "as if service 
connected" compensation or DIC only for the purpose of 
establishing eligibility for monetary benefits under chapters 
11 and 13 of title 38.  Section 1151 contains no reference 
whatsoever to entitlement to medical care pursuant to chapter 
17.  As a consequence, entitlement to benefits under chapter 
17 has not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for CHAMPVA 
benefits.


ORDER

Entitlement to CHAMPVA benefits under 38 U.S.C.A. § 1781 is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


